MEMORANDUM ***
Diego M. Rodriquez appeals pro se from the district court’s judgment dismissing his action against the Social Security Administration for lack of subject matter jurisdiction. We have jurisdiction pursuant to 28 *724U.S.C. § 1291. We review de novo, Kildare v. Saenz, 325 F.3d 1078, 1082 (9th Cir.2003), and we affirm.
The district court properly dismissed the action without prejudice because Rodriquez failed to exhaust administrative remedies prior to seeking judicial review. See 42 U.S.C. § 405(g) (providing that an individual may seek judicial review after “any final decision of the Commissioner of Social Security”); see also Califano v. Sanders, 430 U.S. 99, 101-02, 97 S.Ct. 980, 51 L.Ed.2d 192 (1977) (explaining that a claimant must exhaust his administrative remedies by completing a four-step administrative review process prior to federal judicial review).
Because we affirm the district court’s dismissal based on lack of subject matter jurisdiction, we do not consider Rodriquez’s contentions on the merits.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.